Divorce suit by Kathleen Jordan against William G. Jordan. Motion by plaintiff to modify a decree by awarding her the custody of a minor child. From an order denying such motion, plaintiff appeals.
REVERSED.
On May 13, 1930, plaintiff obtained a decree of divorce against the defendant, on the ground of cruel and inhuman treatment. In this suit the defendant filed a cross-complaint praying for a decree and asking for the custody of their minor child, a little girl who was at that time about four years of age. The trial court refused to award the custody of the child to either parent and placed her "in a neutral home where the mother may live and be with the child", granting to the father the right of reasonable visitation. On *Page 201 
June 8, 1932, the plaintiff filed a motion to modify the decree by awarding her the custody of the child. From the order denying this motion the plaintiff appeals.
In the hearing on the motion to modify the decree the testimony shows without contradiction that the mother is a fit and proper person to have the custody of this child. There is not a scintilla of evidence to the effect that she is immoral or that she would not love and cherish this little girl who for two or three years has been the subject of bitter controversy between the parents. It appears from the record that the father is wholly unfit and that it would be a travesty of justice to award the child to him. It may be that this little girl is being properly fed and clothed in an institution, but this is no reason to deprive the mother of her natural and paramount right to have her baby. Citation of authorities is deemed unnecessary.
It follows that the decree of the lower court is reversed and the cause remanded with directions to modify the decree in accordance with the motion of the plaintiff.
RAND, C.J., and ROSSMAN and CAMPBELL, JJ., concur. *Page 202